 In the Matter of HATFIELD CLOTHING COMPANY, A CORPORATIONandAMALGAMATED CLOTHING WORKERS OF AMERICA, LOCAL 119Case No. C-1043AMENDMENT TO DECISIONJune 26, 1939On January 24, 1939, the National Labor Relations Board issueda Decision in this case,' pursuant to a stipulation between the partiesand counsel for the Board, which stipulation was approved by theBoard.The Board, having further considered the matter and finding thatitsDecision may be clarified by amendment, acting pursuant to Sec-tion 10 (d) of the National Labor Relations Act, hereby amends itsDecision in that portion entitled "Statement of the Case" by strikingout the last sentence of the fourth paragraph and the first clause ofthe fifth paragraph thereof, which read as follows :On the same date, the Board issued its Order approving theabove stipulation, making it part of the record, and transferringthe proceeding to the Board for the purpose of entry of a de-cision and order by the Board.Upon the entire record in the case, the Board makes thefollowing :and substituting therefor the following sentence :Having approved the stipulation, the Board, upon the entirerecord in the case, makes the following :MR. WILLIAM M. LEISERSON took no part in the consideration of theaboveAmendmentto Decision.110 N.L. R. B. 1374.13 N. L.R. B., No. 46.395